962 F.2d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Charles KEHNE, Petitioner-Appellant,v.James N. ROLLINS;  J. Joseph Curran, Jr., The AttorneyGeneral for the State of Maryland, Respondents-Appellees.
No. 91-6683.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 24, 1992Decided:  May 11, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-90-2326-HAR)
Robert Charles Kehne, Appellant Pro Se.
D.Md.
DISMISSED.
Before MURNAGHAN, WILKINS, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Robert C. Kehne seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Kehne v. Rollins, No. CA-90-2326-HAR (D. Md. Oct. 30, 1991.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Kehne's claim that he was denied due process because the trial judge failed to instruct the jury on an alibi defense is procedurally barred because Kehne's attorney did not object at trial.   Wainwright v. Sykes, 433 U.S. 72, 84 (1977);   Felton v. Barnett, 912 F.2d 92, 94-96 (4th Cir. 1990), cert. denied, 59 U.S.L.W. 3461 (U.S. 1991)